Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.174 Filed 06/23/20 Page 1 of 16




             Deposition Transcript of Josh Griffith
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.175 Filed 06/23/20 Page 2 of 16
                                                                                3                                                                            5
                                       (Witness Sworn)                                      Q    Okay. And what was his claim , generally?
      2                MR. PIPER: This is the deposition of Josh Griffith               2   A    He -- His claim was that he was denied medical attention.
      3         taken pursuant to notice and for all purposes under the                 3   Q    Who was the inmate?
      4         Federal Ru les of Civil Procedure .                                     4   A    Ronald McKie.
      5                                 JOSH GR IFFITH ,                                5   Q    Do you know which court that case was filed in?
      6   called as a witness by the Plaintiff herein , having been fi rst              6   A    I don't.
      7   duly sworn, was examined and testified as follows :                           7   Q    Do you recall who his attorney was?
      8                              DIRECT EXAMINATION                                 8   A    His name was Chris Trainor.
      9   BY MR. PIPER :                                                               9    Q    And were you a named defendant in that case?
     10   Q     My name is Bill Piper, I represe nt Dillon Burnett. I'll              10    A    Yes.
     11         be asking you some questions here this afternoon .                    11    Q    Do you recall if there were other named defendants?
     12   A     Okay.                                                                 12    A    There were.
     13   Q     If you don't -- I'm sure your attorney's explained this,              13    Q    All right. Do you remember who they we re?
     14         but if you don't understand a question I ask, make sure               14    A    I don't remember all of them. I can name a couple of
     15         you stop me and ask me to restate the question --                     15         them.
     16   A     Yes.                                                                  16    Q    Do you remember some of them?
     17   Q     (Continuing) -- otherwise your answer will be recorded                17    A    Yes.
     18         as if you did understand the question .                               18    Q    Who were they?
     19                Try to remember to allow me to finish my question              19    A    Lieutenant Manny Delarosa, Correctional Officer Shawn
     20         before answering so we don't talk over each other. The                20         Ampey, Correctional Officer Allen Boyer. That's all I
     21         court reporter has to record everything that both of us               21         know for sure.
     22         say.                                                                  22    Q    What's the status of that case?
     23                And make sure you give a verbal response to any                23    A    I am not positive.
     24         question I ask. A nod of the head as you were just                    24                MS. HALL : It's closed . The matter's closed .
     25         doing or a guttural response like uh-huh will convey                  25


                                                                                4                                                                            6
      1         something to me that I'll probably understand                               BY MR. PIPER :
      2         presently -                                                             2   Q    Do you know if it was settled or -
      3   A     Understood.                                                             3   A    I don't.
      4   Q     (Continuing) -- but when we read the transcript later it                4   Q    (Continuing) -- it went to trial , or what happened?
      5         may not be clear.                                                       5   A    I do not recall.
      6                If you need to ta ke a break for whatever reason , go           6    Q    What - Is it M-C-K-E-E is the name of the --
      7         to the restroom , make a phone call , whatever, I won't be              7   A    I believe it was M-C-K-1-E.

      8         able to read your mind , so let me know.                                8   Q    And do you recall who the first defendant was named in
      9   A     Okay.                                                                   9        the case?
     10   Q     I want to make sure you're comfortable whi le testifying ,            10    A    I don't.
     11         okay?                                                                 11    Q    Was it Van Buren County, or you , or --
     12   A     Yep.                                                                  12    A    1just know I was listed as one of the people named, I
     13   Q     Have you ever given a deposition before?                              13         don't know the order sequence that it was listed.
     14   A     Yes.                                                                  14    Q    Okay. Do you recall what injuries or whatever the
     15   Q     On how many occasions?                                                15         plaintiff was cla iming?
     16   A     One other occasion.                                                   16    A    I believe he claimed he had a laceration to his face.
     17   Q     How long ago was that?                                                17    Q    Was he claiming it got infected or whatever?
     18   A     I believe it was almost two years ago.                                18    A    I don't recall.
     19   Q     All right. What did that relate to?                                   19    Q    All right . What's your date of birth?
     20   A     That was an attorney that filed a lawsu it against the                20    A    06-01-1986.
     21         Sheriffs Department.                                                  21    Q    Tell me your educational ba ckground, beginning from and
     22   Q     Did it have something to do the operation of the jail                 22         including the high school you attended .
     23         here or was it some other issue?                                      23    A    Galesburg Augusta high school and some college credits
     24   A     It was an inmate's claim, he was housed here in jail,                 24         at Kalamazoo Valley Community College.
     25         yes.                                                                  25    Q    I assume you graduated from Galesburg Augusta High


    3 of 18 sheets                                                           Page 3 to 6 of 61                                            03/03/2020 06 :57 :41 p
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.176 Filed 06/23/20 Page 3 of 16
                                                                                7                                                                            9
                    School?                                                                A     No.
         2    A     Yes.                                                               2   Q     This question might seem kind of ironic, but do you have
         3    Q     What year did you graduate?                                        3         any hearing problems?
         4    A     2005.                                                              4   A     No.
         5    Q     And did you attend a police academy anywhere?                      5   Q     How old were you when you graduated from the corrections
         6    A     Nope, I attended a corrections academy.                            6         academy?
         7    Q     Corrections academy.                                               7   A     Would have been 22?
         8    A     Yes.                                                               8   Q     Did you work in - for a law enforcement agency at any
         9    Q     What corrections academy?                                          9         time prior to graduating from the corrections academy?
        10    A     Through Kalamazoo Valley.                                         10   A     No.
        11    Q     So they have different police and corrections academies?          11   Q     What was the first job you got after you graduate from
        12    A     Yes .                                                             12         the corrections academy?
        13    Q     When did you attend the corrections academy?                      13   A     I was already employed as a loss prevention officer with
        14    A     The fall of 2008.                                                 14         Burlington Coat Factory, and then I was hired by Van
        15    Q     And is there some sort of a degree or certificate you             15         Buren County Sheriff's Department.
        16          got as a result of attending the corrections academy?             16   Q     Had you worked in any other job in loss prevention?
        17    A     There is a certificate and it's a State requirement now ,         17   A     No.
        18          I believe.                                                        18   Q     How about as a security guard?
        19    Q     So are you licensed by the State as a corrections                 19   A     No.
        20          officer?                                                          20   Q     What was your hire date, if you recall , at the Van Buren
        21    A     I am certified --                                                 21         County Sheriff's?
        22    Q     Certified .                                                       22   A     December 3rd, 2008.
        23    A     (Continuing) -- as a correction officer, yes, at the              23   Q     Have you worked anywhere else as a correction officer
        24          county level.                                                     24         other than Van Buren County Sheriff's Department?
        25    Q     Have you ever gone to a law enforcement academy?                  25   A     No.


                                                                                8                                                                            10
              A     No.                                                                    Q     What positions have you held over the years for the Van
         2    Q     Other than the one that you mentioned with Mr. McKie,              2         Buren County Sheriff's Department?
         3          have you ever been -- and this case, have you ever been            3   A     Correction Officer and currently Correction Sergeant.
         4          a named defendant in any lawsuit?                                  4   Q     When did you become a Correction Sergeant?
         5    A     No. The one with Mr. McKie and this one are the only               5   A     May of 2011 .
         6          two.                                                               6   Q     And since May of 2011 who have you reported to?
         7    Q     Have you ever been a plaintiff in a lawsuit?                       7   A     Lieutenant Charity Cummings, Lieutenant Chad Hunt,
         8    A     No.                                                                8         Lieutenant Manual Delarosa is the current lieutenant.
         9    Q     Are you married?                                                   9   Q     On January 12 of 2018 did you supervise anyone?
        10    A     Yes .                                                             10   A     Yes.
        11    Q     Has your wife ever worked for the County of Van Buren?            11   Q     Who did you supervise?
        12    A     No.                                                               12   A     I believe the people working that day were Officer Paul
        13    Q     How tall are you?                                                 13         Tessar, Officer Patrick Quinn. I don't know who else
        14    A     Five foot eleven inches.                                          14         was on duty that day.
        15    Q     And as of January 12 of 2018 how much did you weigh?              15   Q     When you say officer, they would all be corrections
        16    A     At that time?                                                     16         officers?
        17    Q     Yes.                                                              17   A     Correct.
        18    A     Approximately 260 pounds.                                         18   Q     And do you recall what shift that would have been?
        19    Q     Are you approximately that now?                                   19   A     That would have been the day shift.
        20    A     I believe I'm heavier.                                            20   Q     So have you ever worked any shift other than the day
   •    21    Q     Heavier. Did you play any sports in high school?                  21         shift?
        22    A     Yes.                                                              22   A     Yes.
        23    Q     What sports did you play?                                         23   Q     On January 12 of 2018 you were on the day shift?
        24    A     Football.                                                         24   A     Correct.
        25    Q     Anything else but football?                                       25   Q     And how many corrections officers would have been on


       03/ 03/ 2020 05 : 24 : 10 PM                                         Page 7 to 10 of 61                                                    4 of 18 sheet:
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.177 Filed 06/23/20 Page 4 of 16
                                                                          11                                                                           13
      1        duty on the day shift, approximately?                              1   A      No.
      2   A    Anywhere from four to six.                                         2   Q      Who would you have reported to on January 12, 2018?
      3   Q    What are your duties generally as a Sergeant --                    3   A      My direct supervisor would have -- is -- was Lieutenant
      4        Corrections Sergeant?                                              4          Manny Delarosa.
      5   A    I am responsible to supervise my staff members, the                5   Q      Was anyone else above you in the hierarchy that was
      6        officers on my shift, make decisions throughout the                6          actually physically present at the jail at that time?
      7        shift, handle court, movement of inmates, conduct                  7   A      Lieutenant Delarosa was on shift that day.
      8         disciplinary hearings for inmates. Various duties.                8   Q      But no one else who would have been above you in
      9   Q     Have you ever been disciplined during your career as a            9          hierarchy; is that correct?
     10        corrections officer?                                              10   A      They would have been higher than Lieutenant Delarosa,
     11   A     No.                                                              11          whether they were there or not I don't remember.
    12    Q    Other than this case involving Mr. Burnett , have you             12   Q      But the only one you remember being actually physically
    13         ever had to use force against a jail inmate that                  13          present was Delarosa.
    14         resulted in injury?                                               14   A      Correct.
    15                MS . HALL: I'm just going to put an objection to           15   Q      How many jail inmates, approximately, would have been
    16         form , but you can answer.                                        16          present at the time?
    17    BY THE WITNESS:                                                        17   A      Approximately a hundred thirty, a hundred forty.
    18    A    Not that I can recall.                                            18   Q      Is that generally how many there are and you just
    19    BY MR. PIPER :                                                         19          remember--
    20    Q    Do you recall how Mr. McKie claimed he got his                    20   A      At that time it was. Prior to our addition, that was
    21         laceration?                                                       21          our standard average.
    22    A    I believe his claim was he fell off of his bunk.                  22   Q      So there's an addition at the jail now?
    23    Q     Do you recall being disciplined during your career as a          23   A      Correct.
    24         corrections officer?                                              24   Q      Does that house only Van Buren County jail inmates or
    25    A    As far as receiving a disciplinary sanction?                      25          are there people from other counties?


                                                                          12                                                                           14
          Q    Well, formal disciplinary action. I'm sure probably                1   A      We can accept people from other counties, it's at the
      2         people give you constructive criticism from time to               2          discretion of our jail administrator.
      3         time, which is normal , but any formal discipline?                3   Q      On January 12 of 2018 can you describe what weapons or
      4   A     No.                                                               4          other things you would have on your uniform?
      5   Q     Do you recall any citizen ever filing a complai nt                5   A      I don't remember what I had carrying at that time as far
      6         against you --                                                    6          as --
      7   A     No.                                                               7   Q      If you don't remember specifically, can you tell me
      8   Q     (Continuing) -- for my reason? Have you eve r been                8          generally what you would carry on your uniform?
      9         accused of lying at any time regarding your employment            9   A      Generally, an officer would carry a taser and/or QC
     10         at the Van Buren County Sheritrs Department that you're          10          spray.
     11        aware of?                                                         11   Q      How about handcuffs?
     12   A     No.                                                              12   A      Handcuffs as well.
     13   Q     Before January 12 of 2018 did you know Dillon Burnett?           13   Q      No service revolver?
     14   A     No.                                                              14   A      No, no firearms .
     15   Q     Did you know anyone who was a family member of Mr.               15    Q     Okay. How about a baton?
     16         Burnett?                                                         16   A      No, no batons.
     17   A     No.                                                              17    Q     So the only I guess weapons you would have would have
     18   Q     Did you ever have an occasion to oversee him at any lime         18          been the taser and some sort of spray; is that correct?
     19         while he was in the Van Buren County jail before January         19   A      Tasers and QC spray are the only non-lethal weapons we
     20         12, 2018?                                                        20          would be permitted to carry.
     21   A     No.                                                              21    Q     What is OC spray?
     22   Q     Did you know anything about him before January 12 of             22    A     Pepper spray.
     23         2018?                                                            23    Q     Pepper spray. Do you recall on January 12, 2018 where
     24   A     No.                                                              24          your first contact with Mr. Burnett would have been?
     25   Q     Did you know anything about his family?                          25    A     In a room that we designated as our intake or booking


    5 of 18 sheets                                                     Page 11 to 14 of 61                                          03/03/2020 05 :24:10 p
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.178 Filed 06/23/20 Page 5 of 16
                                                                            15                                                                                 17
      1        area at that time.                                                    1   A     Yes.
      2   Q    Can you describe for me what this booking area looks                 2    Q     Okay. And was there any other corrections officers
      3        like?                                                                3          there in the vicinity?
      4   A    It's a big room, approximately 30 yards by -- 30 yards               4    A     I don't recall.
      5        long by 15 yards wide.                                               5    Q     Do you recall when Mr. Burnett was handed off to you
      6   Q    Okay. And to come here today I walked through the front              6          what you did with him at that point?
      7        door and then there was a reception area on the right.               7    A     I don't.
      8        Is that the area you're talking about or no?                         8    Q     Did you have any conversations with him?
      9   A    No. This room is in the physical jail.                               9    A     Not that I recall .
     10   Q    Okay. So would this be a place where cars would come in             10    Q     Did he appear upset in any way?
     11        and then inmates are brought in through that physical               11    A     Not that I recall.
     12        door?                                                               12    Q     Do you recall anything he was saying at that point?
     13   A    The inmates would have been brought in at that time from            13    A     Not at that point.
     14        the east side of the building and then taken into that              14    Q     What did you do with Mr. Burnett when he was handed off
     15        room through another series of doors along the way.                 15          to you in the booking area?
     16   Q    Okay. Who is present - Strike that. Who would have                  16    A     I believe I searched him.
     17        been present in the booking area when you first                     17    Q     A pat-down search?
     18        encountered Mr. Burnett?                                            18    A     Yes .
     19   A    A booking officer, and I believe at that time I was                 19    Q     Did you do any other type of search at that point?
     20        acting as the booking officer.                                      20    A     N'o.
     21   Q    Do you recall who brought Mr. Burnett into the booking              21    Q     I assume you didn't find anything on him?
     22        area?                                                               22    A     Nothing that would be considered contraband or dangerous
     23   A    I believe it was Deputy Dan Perkins.                                23          at that moment.
     24   Q    When you -- Did you actually see Deputy Perkins there?              24    Q     So what did you do after you patted him down , Mr.
     25   A    I believe so.                                                       25          Burnett?


                                                                            16                                                                                 18
          Q    So he would have been a Van Buren County Sheriff's                        A     I believe I placed him on the holding bench in that
      2        deputy?                                                              2          room.
      3   A    Correct.                                                             3    Q     Can you describe the holding bench?
      4   Q    Do you recall how Mr. Burnett was dressed when you saw               4    A     A steel picnic table is what it resembles.
      5        him presumably with Deputy Perkins?                                  5    Q     Did it actually look like a picnic table then with a
      6   A    I don't.                                                             6          ta ble area and --
      7   Q    Do you reca ll if he was handcuffed?                                 7    A     Yes .
      8   A    I believe he was handcuffed. He had just been arrested               8    Q     (Continuing) - bench seats so to speak on either side?
      9        and brought into the jail.                                           9    A     With bolts bolted to the bench seat.
     10   Q    So he was wearing civilian clothes .                                10    Q     Did you handcuff him to the picnic table so to speak?
     11   A    Yes .                                                               11    A     Don't recall .
     12   Q    Not a jump suit or a gown or anythi ng of that nature .             12    Q     So you don't know if he was restrained to the picnic
     13   A    Correct.                                                            13          table or not?
     14   Q    And do you recall if he was handcuffed or not?                      14    A     At that particular moment I don't recall .
     15   A    I don't recall if he was or not at that time.                       15    Q     What did you do other than put him on the, I can't

     16   Q    Did you have any conversation with Deputy Perkins when              16          recall what you actually called it, but on the picnic

     17        you first encountered him and Mr. Burnett?                          17          table?
     18   A    Not that I recall.                                                  18    A     I believe I began running video recorder for other
     19   Q    Did you have any conversations with Mr. Burnett?                    19          inmates that may have been in that room or brought down
     20   A    Not that I recall at that time .                                    20          to that room for court.

     21   Q    Was Mr. Burnett given to your custody at that point or              21    Q     So that's where the inmates would actually be when they
     22        not?                                                                22          appear on video?
     23   A    Yes.                                                                23    A     Correct, in that room.
     24   Q    Okay. So Deputy Perkins, for lack of better words, was              24    Q     Okay. So when you say you ran video , you would actually
     25        handed off to you?                                                  25          accompany the inmates while they're being arraigned or


    03/03/2020 05:24 : 10 PM                                             Page 15 to 18 of 61                                                           6 of 18 sheet!
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.179 Filed 06/23/20 Page 6 of 16
                                                                                19                                                                              21
     1         answering questions on video?                                               1   A     No.
     2   A     Yes, I would be physically standing next to them.                           2   Q     Had he made -- Had Mr. Burnett made any threats to
     3   Q     Okay. Did that happen with Mr. Burnett?                                     3         anyone prior to him sitting down against the wall and
     4   A     Yes.                                                                        4         looking frustrated?
     5   Q     Do you recall who the judge was that was addressing Mr.                     5   A     I believe at that point he made a statement that if he
     6         Burnett on video?                                                           6         found out that any officer assaulted any inmate in here,
     7   A     Yes.                                                                        7         that he would assault the officers I believe is how he
     8   Q     Who was that?                                                               8         worded it.
     9   A     Judge Michael McKay.                                                        9   Q     That doesn't make a lot of sense to me . Had he made any
    10   Q     Do you recall what happened when Judge McKay was                           10         statements before that about having some knowledge of
    11         addressing Mr. Burnett on video?                                           11         officers assaulting inmates --
    12   A     Yes.                                                                       12   A     No.
    13   Q     What do you recall happening?                                              13   Q     (Continuing) -- anything to that effect?
    14   A     I recall Mr. Burnett arguing with Judge McKay and                          14   A     It didn't make a lot of sense to me, either.
    15         becoming defensive. And Judge McKay warned Mr. Burnett                     15   Q     Did he make a statement as he was seated against the
    16         that he would be held in contempt of court if his                          16         wall?
    17         behavior continued. His behavior did continue, and                         17   A     I believe it's when he was seated against the wall.
    18         Judge McKay sentenced him to I believe a 90 or 93-day                      18   Q     Did you give him any commands up to the point of where
    19         contempt of court sentence.                                                19         he sat down -- sat against the wall?
    20   Q     Okay. When you say he was arguing and becoming                             20   A     I don't believe I did at that time.
    21         defensive , that sounds like a characterization. So what                   21   Q     So what happened then after he sat down against the
    22         I want to know is , if you recall , do you reca ll anything                22         wall?
    23         that Mr. Burnett actually said to the judge on video?                      23   A     After he sat against the wall I let him just kind of
    24   A     Yes. Judge McKay was mentioning his -- Mr. Burnett's                       24         collect himself for a minute. And then I believe I
    25         bond, and I believe Mr. Burnett said something along the                   25         asked him to get up. And he walked over to the bench in


                                                                                20                                                                              22
     1         lines of he could shove that bond. I don't know if he                       1         the booking area, the picnic table, and then I
     2         used any other terminology following after that.·                           2         handcuffed him behind his back I believe at that point,
     3   Q     Well , I mean, did he actually say, you can shove that                      3         and then attached the handcuffs to a bolt that was
     4         bond up your ass or anything specific -                                     4         attached to the picnic table which was designated to
     5   A     I don't recall.                                                             5         secure inmates to that bench.
     6   Q     (Continuing) -- or just shove that bond , if you recall?                    6   Q     Explain that to me. Where was the bolt? I mean I'm
     7   A     I don't recall the exact words he used.                                     7         envisioning a picnic table with benches on either side.
     8   Q     How did Mr. Burnett react after the judge gave him       90                 8   A     They were eye bolts attached at I believe either end of
     9         days for contempt?                                                          9         the bench, so the handcuffs would be looped through that
    10   A     He appeared to be upset and frustrated .                                   10         eye bolt.
    11   Q     How did that manifest itself in the words he used , if at                  11   Q     Okay. So that would be either end of the bench that
    12         all?                                                                       12         someone would sit on , correct?
    13   A     He was upset with the judge and walked away from the                       13   A     Correct.
    14         video court. Judge McKay requested that he be brought                      14   Q     All right. So was he seated therefore on the bench with
    15         back in front of him . And Judge McKay questioned what                     15         his handcuffs - with his hands behind his back
    16         he had said. And I don't remember what Mr. Burnett's                       16         handcuffed to the bolt?
    17         exact response was.                                                        17   A     He was handcuffed behind his back and also secured to
    18                After that hearing concluded, I believe Mr. Burnett                 18         that eye bolt via the handcuffs.
    19         went and sat against the wall in that room and I could                     19   Q     Were his legs restra ined in any way?
    20         tell by the look on his face he was frustrated.                            20   A     No.
    21   Q     When you say that Mr. Burnett walked away from the video                   21   Q     Were there any other inmates present when he was
    22         area , do you recall if he was handcuffed at that point?                   22         handcuffed and bolted to the bench?
    23   A     I don't believe he was.                                                    23   A     I don't recall.
    24   Q     And then when he sat down against the wall you say he                      24   Q     Were any of the inmates interacting with Mr. Burnett
    25         was frustrated. Was he handcuffed at that point?                           25         when he did the video arraignment?


   7 of 18 sheets                                                            Page 19 to   22 of 61                                           03/ 03/2020 05: 24: 10 F
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.180 Filed 06/23/20 Page 7 of 16
                                                                            23                                                                            25
          A     No.                                                                     A      I don't.
      2   Q     So how long was he -- Strike that. What were you doing              2   Q      Anything else happen before Ann Niemi got there that was
      3        while Mr. Burnett was handcuffed and bolted to the                   3          noteworthy from your perspective?
      4         bench?                                                              4   A      Not that I recall.
      5   A     I believe I was finishing the video court that was left             5   Q      I recall some reference to Mr. Burnett somehow
      6         on the list for that day.                                           6          disengaging the handcuffs to the extent he was able to
      7   Q     So there were several other people that needed to be                7          get out of the bolt or maybe get the handcuffs in front
      8         video arraigned?                                                    8          of him as opposed to behind him. Did that occur while
      9   A     Yes.                                                                9          he was on the bench or was that a different occasion?
     10   Q     How long did that take?                                            10   A      That occurred while he was secured to the bench.
     11   A     I don't recall.                                                    11   Q      Okay. Did you watch him do that, or how did you become
     12   Q     Were there any other corrections officers present?                 12          aware that had happened?
     13   A     At that moment?                                                    13   A      I was - I did not see him do it at that time, I ended
     14   Q     Yes --                                                             14          up seeing it on camera at a later time. I believe
     15   A     I don't recall.                                                    15          another officer noticed that his hands were in front of
     16   Q     (Continuing) -- during the video arraignments?                     16          him, and I believe that officer was from another agency
     17   A     I don't recall.                                                    17          dropping off another inmate.
     18   Q     How long did it take to finish up the video arraignments?          18   Q      Okay. So did the officer say something to you?
     19   A     I don't recall how long it lasted.                                 19   A      I believe he did.
     20   Q     After you were finished with the video arraignments, what          20   Q      What did he say?
     21         did you do as regards Mr. Burnett?                                 21   A      I don't remember his exact words, something along the
     22   A     I asked Ann Niemi, who works for Van Buren Community               22          lines just to point out that he had manipulated the
     23         Mental Health, to evaluate Mr. Burnett based on his                23          handcuffs.
     24         upset behavior. And I didn't know Mr. Burnett from                 24   Q      Do you recall who that officer was?
     25         anybody, so I wanted to make sure he got professional              25   A      I don't know his name.


                                                                            24                                                                            26
                evaluation.                                                         1   Q      After he told you that, what did you do?
      2   Q     Who is Ann Niemi?                                                   2   A      Myself and another officer approached Mr. Burnett and we
      3   A     I'm sorry?                                                          3          re-secured him by attaching one handcuff to his right
      4   Q    Who is Ann Niemi?                                                    4          wrist and attaching it to the eye bolt on the right
      5   A     She's retired now. At that time she worked for Van                  5          side, and then we took another set of handcuffs,
      6         Buren Community Mental Health. I don't know what her                6          attached his left arm to the opposite eye bolts so that
      7        title was.                                                           7          way his hands were separated.
      8   Q     Is that someone you had worked with before for inmates?             8   Q      Okay. I'm kind of envisioning him seated then in the
      9   A    Yes.                                                                 9          middle of the bench with his arms outstretched -
     10   Q     Are you instructed if you have a concern about someone's           10   A      Correct.
     11         mental health to call Ann Niemi in particular?                     11   Q      (Continuing) -- to each side of the bench (indicating) ;
     12   A    Yes. If we have a concern about an inmate's mental                  12          is that correct?
     13         health, we put in a request to Community Mental Health.            13   A      Correct.
     14         Ann Niemi was already on site at the facility, so I                14   Q      All right. So was the bench maybe not as wide as a
     15         asked her directly.                                                15          normal picnic table bench?
     16   Q     So you already knew that she had been there.                       16   A      I don't know how wide the bench was, but the eye bolts
     17   A     Yes.                                                               17          were bolted at a location it wasn't too far of a
     18   Q     And was there.                                                     18          stretch.
     19   A     Correct.                                                           19   Q      So a person of normal size could reach out and have his
     20   Q     And how long did it take for her to respond?                       20          hands where the eye bolts would be .
     21   A     I don't recall.                                                    21   A      Correct.
     22   Q     What time of the day was this, approximately?                      22   Q      Okay. Did you ask Mr. Burnett how he was able to get
     23   A     Anywhere from I believe 11 a.m. to 1 p.m.                          23          out of the restraint?
     24   Q     So you don't recall how long it took Ann Niemi to get              24   A      I did ask him.
     25         there?                                                             25   Q      What did he tell you?


    03/ 03/2020 05:24 :1 0 PM                                           Pa ge 23 to 26 of 61                                                      8 of 18 sheet
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.181 Filed 06/23/20 Page 8 of 16
                                                                             27                                                                            29
          A     He told me that he loosened the bolt under the picnic                           placing him in a suicide gown -- anti-suicide gown .
      2         table.                                                               2    Q     Wno was the other officer?
      3   Q     Had you ever seen that happen before?                                 3   A     His name is Paul Tessar.
      4   A     No.                                                                  4    Q     So did you then unrestrain Mr. Burnett from the bench to
      5   Q     Were you able to determine later, as you said you                    5          take him somewhere to put him in a suicide gown?
      6         watched the video. how he was able to do that?                       6    A     Yes.
      7   A     Yes.                                                                 7    Q     You and Officer Tessar did that?
      8   Q     How -- Wnat did the video reveal as to how he was able               8    A     Officer Tessar and I unhooked him from the bench and
      9         to do that?                                                          9          brought him to another area.
     10   A     After he loosened the bolt, his hands were still behind             10    Q     Okay. Was he still handcuffed at that point?
     11         his back, but he was able to pull his legs -- both of               11    A     I don't believe he was.
     12         his legs through his arms and bring his hands to the                12    Q     So you removed the handcuffs, you removed the restraint
     13         front And when I noticed that, because there was other              13          from the bolts, and then took him somewhere else?
     14         inmates' property lined up across from him, I did not               14    A     I believe we uncuffed his hands from the cuffs that were
     15         want him to have the ability to go through -- rummaging             15          attached to the bolt and walked him to another area.
     16         through property and obtaining something he shouldn't               16    Q     Wnat area did you walk him to?
     17         have.                                                               17    A     It was a room that we designated as our shower changing
     18   Q     So ii sounds like he was able to maybe lift up his legs             18          area where inmates would need to be changed into
     19         and pull his arms up underneath (indicating)?                       19          uniforms or other items of clothing such as gowns, we
     20   A     From behind his back.                                               20          would take them back to that area.
     21   Q     Okay.                                                               21    Q     How large was that room?
     22   A     His hands came from behind him to the front of him.                 22    A     Well, it wasn't a room so to speak, it just had a wall
     23   Q     All right. So was he seated quietly on the bench with               23          as a partition. You know, it was a shower, the room
     24         his hands in front of him then?                                     24          used to be an old cell.
     25   A     Yes.                                                                25    Q     So how large was that area where you just put him?


                                                                             28                                                                            30
      1   Q     All right. So how - After you restra ined him by having                   A     Probably 15 feet wide by 10 feet long.
      2         him sit in the middle of the bench with his arms                     2    Q     Did you direct Mr. Burnett to remove his clothes then?
      3         outstretched and handcuffed and bolted or secured to the             3    A     Yes.
      4         bolt, how long was he like that?                                     4    Q     And change into the gown?
      5   A     I don't recall.                                                      5    A     Yes.
      6   Q     Wnat happened next?                                                  6    Q     Were you present while he did that?
      7   A     I believe I had a meeting with Ann Niemi who had just                7    A     Yes.
      8         evaluated Mr. Burnett and she advised he needed to be                8    Q     Did he say anything to you while that was happening?
      9         placed on suicide watch.                                             9    A     I don't recall.
     10   Q     So were you -- Did Ms. Niemi meet with him while he was             10    Q     Is this gown like a hospital gown or is it some other
     11         bolted to the bench?                                                11          type of gown?
     12   A     I believe she did.                                                  12    A     It's made out of a very strong fabric that can't be
     13   Q     Okay. Are they able to ta lk privately like that or did             13          ripped or destroyed to be used as an item that somebody
     14         people just leave the area?                                         14          could use to hang themselves or harm themselves.
     15   A     I don't know if anybody else was in the room at that                15    Q     Is it tied up in the back like medical gowns or how is
     16         time, any other Inmates and officers. I would have been             16          it-
     17         in the room. I don't remember exactly where they met,               17    A     It's secured by Velcro.
     18         but I'm pretty sure it was right there because I don't              18    Q     Wnere is ii secured , on the sides or where?
     19         believe I removed him from the bench.                               19    A     I believe the gown he wore secured at the shoulders -
     20   Q     So did she explain why he needed to be on suicide watch?            20          top of the shoulders and the back.
     21   A     I don't recall if she did or not. I just took her                   21    Q     So the gown would have two sides and then it would be
     22         advice.                                                             22          stuck together in the back through Velcro?
     23   Q     What did you do then when she indicated to you that he              23    A     The gown would have two straps, one on each side of the
     24         needed to be on suicide watch?                                      24          shoulder that would connect, and then it would connect
     25   A     I requested assistance from another officer to assist me            25          In the back sort of like a robe connects.


    9 of 18 sheets                                                        Page 27 to 30 of 61                                         03/03/2020 05 :24:10 I
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.182 Filed 06/23/20 Page 9 of 16
                                                                            31                                                                         33
          Q     Did Mr. Burnett, after he put the gown on, complain                    Q     Did he say anything about his gown before he started to
      2         about it in any way while you were in that room with him?         2          move away?
      3   A     I don't recall.                                                   3    A     Not that I recall.
      4   Q     Did he put the gown on without incident basically?                4    Q     Did he say anything about his penis being exposed?
      5   A     Yes.                                                               5   A     Not that I recall.
      6   Q     Okay. And after he did that, what did you do with him?            6    Q     Where was Officer Tessar when Mr. Burnett started to
      7   A     We handcuffed him behind his back and then we began to            7          move away from you?
      8         escort him to another cell In general population on the           8    A     He was standing in front of us getting ready to open the
      9         second floor.                                                     9          door.
     10   Q     When you say we , that would be you and Officer Tessar?          10    Q     How far in front of you was he?
     11   A     Correct.                                                         11    A     Probably three or four feet.
     12   Q     And did anything happen while you and Officer Tessar             12    Q     So it sounds like Mr. Burnett, when he tried to move
     13         moved him to a cell on the second floor?                         13          away, went in the direction away from where Officer
     14   A     Yes. As we were exiting the - on our way to the door             14          Tessarwas.
     15         to exit the cell, Mr. Burnett pulled away from me and            15    A     Yes.
     16         began trying to run in the opposite direction. So then           16    Q     And he -- But he didn't say anything as he started to
     17         I put Mr. Burnett on the floor. That's when -- when he           17          move away?
     18         was on the ground, and then he had a laceration to his           18    A     Not that I recall.
     19         head, so we began applying immediate first aid.                  19    Q     Was Mr. Burnett shackled around his legs or ankles at
     20   Q     When is -- Where was this place where you say Mr.                20          that point?
     21         Burnett tried to walk away or move away?                         21    A     No.
     22   A     The same room that he had been in this entire time.              22    Q     So he just had handcuffs on.
     23   Q     Where he changed into the gown?                                  23    A     Correct.
     24   A     Where he had actually been brought in from being                 24    Q     Did he push you or shove you as he tried to move away?
     25         arrested.                                                        25    A     No.


                                                                            32                                                                         34
          Q     So wa s it the booking area?                                           Q     As you were escorting him , did you have your hands on
      2   A     Yes.                                                              2          him in any way?
      3   Q     Okay. So he was removed from the area where he had                3    A     Yes.
      4         changed into the gown and brought back into the booking           4    Q     Where did you have your hands on him?
      5         area, correct?                                                    5    A     I believe my right arm was holding his left arm or the
      6   A     Both areas are in the same room, it's just a wall that            6          handcuffs.
      7         divides - half a wall that divided it.                            7    Q     As he moved away, was he able to disengage from you?
      8   Q     Okay. So was he removed from the wall partitioned area            8    A     Yes.
      9         back into the open booking area?                                  9    Q     How did he do that?
     10   A     Yes. That was the only way to exit that room.                    10    A     He began to slip from my grip.
     11   Q     Was Officer Tessar still with you at the time?                   11    Q     Did he actually get out of your grip?
     12   A     Yes.                                                             12    A     I don't remember.
     13   Q     Was anyone else around when you say he tried to move             13    Q     Did he run away or walk?
     14         away from you?                                                   14    A     To me it appeared he was trying to run.
     15   A     I believe Ann Niemi from Mental Health was in that room .        15    Q     How far did he get?
     16   Q     Did you have any conversations with Mr. Burnett before           16    A     Not very far.
     17         he tried to move away?                                           17    Q     I mean were you able to, after he disengaged from you ,
     18   A     I believe I told him he was going to another cell on             18          reach out and grab him?
     19         suicide watch I believe I told him, I don't remember my          19    A     Yes, I was able to re-secure my grip.
     20         exact words. And then he proceeded to pull away from me          20    Q     Where did you grip him?
     21         and go in the opposite direction, back towards the               21    A     I believe his left arm.
     22         property.                                                        22    Q     Did you say anything to him at that point?
     23   Q     Back towards where?                                              23    A     I don't recall.
     24   A     Towards where the Inmates' property were and the bench           24    Q     I mean did you give him any commands like stop moving or
     25         he had been sitting on.                                          25          stand still or anything of that nature?


    03/03/20 2005 :24 : 10 PM                                          Page 31 to 34 of 61                                                   10 of 18 sheet
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.183 Filed 06/23/20 Page 10 of 16
                                                                            35                                                                            37
      1   A    I don't recall.                                                       1   BY THE WITNESS:
      2   Q    Did you try to take him against the wall?                            2    A     Can you repeat the question?
      3   A    I don't understand the question.                                     3    BY MR. PIPER:
      4   Q    Well instead of putting him to the ground , did you try              4    Q     Yeah . Did you hear any cracking sound as his head hit
      5        to just move him up against a wall?                                  5          the ground?
      6   A    No. There was no wall in close proximity.                            6    A     Not that I recall.
      7   Q    How far were you -- How far away from you -- from the                7    Q     Did you see what part of his body hit the ground first?
      8        nearest wall were you?                                               8    A     I did not see which part of his body hit the ground
      9   A    Probably six, or seven, maybe eight feet.                            9          first, no.
    10    Q    Did you tell him you were going to ta ke him down?                  10    Q     Did you move him from right to left?
     11   A    I don't believe so.                                                 11    A     No.
    12    Q    Why did you take him down at that point?                            12    Q     Describe which way you pulled him as you took him down.
    13    A    Because of his attempt to get out of my control , I needed          13    A     I pulled him this way (indicating), to my left.
     14        to find a better way to secure him.                                 14    Q     Yeah . That would be -- I mean , from my perspective
     15   Q    So what did you do? How did you take him down?                      15          that's moving from right to left.
     16   A    I grabbed his arm and turned him across my body and                 16    A     Okay.
     17        placed him on the floor.                                            17    Q     So from your right side --
     18   Q    His handcuffs -- His arms were handcuffed behind his                18    A     He was to my - He was directly in front of me, I pulled
     19        back at that point, correct?                                        19          him this way (indicating), to my left.
    20    A    Yes.                                                                20    Q     Did you grab both his arms or did you grab his body as
    21    Q    Did you lift him up?                                                21          you did that?
    22    A    No.                                                                 22    A     I believe I only grabbed his left arm.
    23    Q    Did you stick a leg out or whatever to, you know, cause             23    Q     Okay. So did you have any part of his body or did you
    24         him to move forward towards the ground?                             24          just grab his left arm?
    25    A    I don't recall. I don't believe I did.                              25    A     I believe just his left arm.


                                                                            36                                                                            38
      1   Q    Did you turn him in any way , twist, as you were taking              1    Q     And when you took him down, did you land on him?
      2        him down?                                                            2    A     I don't believe I did.
      3   A    I don't recall. His body may have turned when I pulled               3    Q     Did you -- Did you go off your feet?
      4        him toward me.                                                       4    A     Yes.
      5   Q    Did you trip him In any way ; in other words , put your              5    Q     Describe that.
      6        leg in front of his legs where his legs would fall?                  6    A     I knelt down on my knees as he continued to shake around
      7   A    I don't recall.                                                      7          or move his body.
      8   Q    Did you do anything to try to ensure that his head would             8    Q     All right. That probably wasn't the best question. As
      9        not hit the ground when you took him down?                           9          you took him down . did you go from a standing position
     10   A    I don't recall.                                                     10          to another position?
     11   Q    What part of his body hit the ground first?                         11    A     Yes.
     12   A    I don't recall.                                                     12    Q     What position did you go from?
    13    Q    Did you hear a cracking sound when his body hit the                 13    A     To a kneeling position.
     14        ground?                                                             14    Q     So as you took him down you went from a standing position
    15    A    Not that I recall.                                                  15          to a kneeling position?
    16    Q    Did you hear any sound that he made when presumably his             16    A     Yes.
    17         head hit the ground?                                                17    Q     Describe the ground for me. Is it concrete or carpet?
    18    A    I believe he made a groan.                                          18    A     I believe it was a form of tile.
     19   Q    But you didn't hear any cracking sound of his head                  19    Q     Other than hearing him groaning after you took him down ,
    20         hitting the ground?                                                 20          did you hear him say anything?
    21                MS. HALL: Objection, answered . You can go ahead .           21    A     No.
    22                THE WITNESS: I'm sorry?                                      22    Q     Did you see blood immediately?
    23                MS. HALL: I just objected , answered. You already            23    A     Yes.
    24         answered the question, but go ahead and answer again.               24    Q     Where was the blood coming from?
     25                                                                            25    A     Appeared to be coming from his head.


    11 of 18 sheets                                                      Page 35 to 38 of 61                                          03/03/2020 05 : 24 : 10 F
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.184 Filed 06/23/20 Page 11 of 16
                                                                          39                                                                            41
          Q    Which side of his head?                                                A     I believe either myself or Officer Tessar called for
      2   A    I don't recall.                                                    2         assistance on the jail radio.
      3   Q    Did you see blood spurting from his head?                          3   Q     Was the jail radio on you r body or did you have to lift
      4   A    I don't recall seeing blood spurting from his head.                4         up a phone or something?
      5   Q    Did you see a pool of blood form immediately around the            5   A     It was jail radios that we carry on our person.
      6        area of his injury?                                                6   Q     What did you say?
      7   A    I saw some blood around his head. I don't know how much            7   A     I don't recall exactly what I said, but it would have
      8        it was.                                                            8         been requesting assistance in that cell -- or that room.
      9   Q    Okay . Did you ever take photos of the blood that was              9   Q     Did you ever think about asking Officer Tessar or anyone
     10        around his head at any time?                                     10          else for assistance before you took Mr. Burnett to the
     11   A    No.                                                              11          ground?
     12   Q    When you say he hit the ground he groaned , did he do            12    A     Did I ever think about it?
     13        anything else at that point?                                     13    Q     Yes.
     14   A    He was moving his body around.                                   14    A     No.
     15   Q    Describe that.                                                   15    Q     Did you ever ask for assistance before taking Mr.
     16   A    He was kicking his legs around and he would still not            16          Burnett to the ground?
     17        hold still.                                                      17    A     No, I did not. I felt I needed to gain control of him
     18   Q    Were you giving him any commands?                                18          as soon as possible s ince he was heading to the other
     19   A    I don't recall.                                                  19          side of the room by the inmate property.
     20   Q    Was anyone else giving him any commands?                         20    Q     How big is Mr. Burnett, to your recollection?
     21   A    I don't recall.                                                  21    A     I don't know.
     22   Q    Did Officer Tessar approach after you had taken Mr.              22    Q     Do you recall whether Mr. Burnett stopped moving as he
     23        Burnett down?                                                    23          was on the ground?
     24   A    Yes.                                                             24    A     Mr. Burnett continued to move when he went to the
     25   Q    What did he do?                                                  25          ground.


                                                                         40                                                                             42
          A    I believe he began rendering basic first aid.                      1   Q     Other than moving his legs, was he moving any other part
      2   Q    What did he do?                                                   2          of his body?
      3   A    I believe he was applying pressure to his head wound.             3    A     He was moving his legs and his torso was rocking back
      4   Q    With what?                                                        4          and forth. I took it as an attempt to try to get back
      5   A    I believe it was a paper towel.                                   5          up.
      6   Q    What was Ms . Niemi doing?                                        6    Q     Did you prevent him from getting back up?
      7   A    She was standing behind the booking desk and then she             7    A     Officer Tessar and myself continued to hold Mr. Burnett.
      8        exited the room.                                                  8    Q     How did you hold him?
      9   Q    She left?                                                         9    A     I believe I held him at his legs.
     10   A    She did.                                                         10    Q     Are you denying then that Mr. Burnett lost consci ousness?
     11   Q    Did she say anything before she left?                            11    A     I don't know if he did or not.
     12   A    I don't believe she did.                                         12    Q     Well , if he was moving , how could have he lost
     13   Q    Was anyone else present?                                         13          consciousness?
     14   A    We were later joined -- shortly thereafter joined by             14    A     I did not imply that he lost consciousness.
     15        Officer Patrick Quinn, Lieutenant Manny Delarosa, and            15    Q     Well , was there any time that he had stopped moving?
     16        then Roslyn Hlckmott, jail medical staff.                        16    A     Not that I recall.
     17   Q    Did Ms. Niemi say anything as she left?                          17    Q     How long was Mr. Burnett lying on the tile in the area?
     18   A    I don't recall.                                                  18    A     I don't recall how long he was there.
     19   Q    Do you reca ll from talking to anyone else whether Ms .          19    Q     Other than Officer Tessar applying pressure to the head
     20        Niemi had reported anything that had happened?                   20          wound with a towel , is there any first aid, so to speak,
     21   A    I don't know.                                                    21          that you or Officer Tessar gave Mr. Burnett?
     22   Q    How did the other individua ls who showed up later get           22    A     I believe Officer Tessar and Lieutenant Delarosa
     23        informed; if you know?                                           23          continued to apply pressure to his wound. And then when
     24   A    I believe --                                                     24          Roslyn Hickmott entered the room from the medical staff,
     25   Q    Thei r presence would be necessary.                              25          we turned over all first aid care to her.


    03/ 03/2020 05:24:10 PM                                           Page 39 to 42 of 61                                                      12 of 18 sheet:
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.185 Filed 06/23/20 Page 12 of 16
                                                                           43                                                                             45
      1   Q    How long was it that it was just you and Officer Tessar              1   Q      Do you recall if Mr. Burnett was still bleeding from the
      2        with Mr. Burnett before Delarosa entered the room?                   2          head as he was seated on the floor?
      3   A    I believe it was a matter of seconds or short minutes.               3   A      I don't recall.
      4   Q    And then how long was it after Delarosa entered the room             4   Q      How long did Hickmott attend to Mr. Burnett?
      5        that Hickmott entered the room?                                      5   A      I don't know.
      6   A    I believe - From the time Mr. Burnett went to the floor,             6   Q      So who took Mr. Burnett to the hospital?
      7        I believe Roslyn Hickmott entered the room six minutes               7   A      Deputy Dan Perkins.
      8        later, according to video.                                           8   Q      So you didn't accompany him?
      9   Q    Is that consistent with your recollection or you just                9   A      No.
     10        know that from watching the video?                                  10   Q      So Perkins was the one who originally had brought Mr.
     11   A    It's based on my recollection from watching the video.              11          Burnett to the facility.
     12   Q    From watching the video were you able to determine how              12   A      Correct.
     13        long it was before Delarosa entered the room?                       13   Q      And he was still around ?
     14   A    I did not measure that.                                             14   A      Yes.
     15   Q    Before Hickmott entered the room , was Mr. Burnett's                15   Q      Okay. Why was Perkins selected as the one to take him
     16        wound still bleeding?                                               16          to the hospital?
     17   A    I don't know.                                                       17   A      I believe when we requested that a deputy transport him,
     18   Q    Did you ever apply pressure to the wound?                           18          I believe he was available and accepted the request.
     19   A    I don't believe I personally did, the other officers                19   Q      Would it have been prohibited for you to do that or not?
     20        did.                                                                20   A      I don't believe it would have been prohibited.
     21   Q    So Tessar and Delarosa?                                             21   Q      Who selected Perkins to take him to the hospital?
     22   A    Tessar, Delarosa and possibly Quinn.                                22   A      I believe Perkins volunteered when the request went out.
     23   Q    Why didn't you do it?                                               23   Q      Do you recall anything that Mr. Burnett said from the
     24   A    'Cause somebody else was already doing it.                          24          time he was taken down up to the point where he left to
     25   Q    Do you recall how large the pool of blood was around Mr.            25          go to the hospital?


                                                                           44                                                                             46
      1        Burnett's head before Hickmott entered the room?                     1   A      I don't recall.
      2   A    I don't recall.                                                      2   Q      Did you notice any other injuries from Mr. Burnett
      3   Q    After Hickmott entered the room, what happened?                      3          before he was taken to the hospital other than the wound
      4   A    She took over first aid, And then either myself or                   4          on his head?
      5        Lieutenant Delarosa, I believe from Roslyn Hickmott's                5   A      No.
      6        advice, requested a deputy take Mr. Burnett over to the              6   Q      Did you notice any bruising?
      7        hospital to get clearance -- to be evaluated.                        7   A      No.
      8   Q    What - Strike that. Did you see anything that Hickmott               8   Q      When did you next see Mr. Burnett?
      9        did to Mr. Burnett?                                                  9   A      I don't remember.
     10   A    I don't recall what she did to him.                                 10   Q      Did he come back to the jail at some point?
     11   Q    Did you see him kneeling around his body at any point?              11   A      I believe he did.
     12   A    Mr. Burnett was sitting in an upright position at this              12   Q      Did he come back that day?
     13        point and Roslyn Hickmott was, I believe, crouched down             13   A      I don't recall.
     14        next to him.                                                        14   Q      The next time you saw Mr. Burnett, how did he look?
     15   Q    How did he get into an upright position?                            15   A      I don't remember when the next time that I saw him was.
     16   A    I believe officers helped him sit up.                               16   Q      But you did see him again though, right?
     17   Q    Do you recall before officers helped him sit up if Mr.              17   A      I don't remember. I've seen him after that, he's been
     18         Burnett had said anything from the time he was taken to            18          in jail.
     19        the ground -- to the floor up to the point where he was             19    Q     Yeah . But did you see him within a week after you would
     20        sat up?                                                             20          have taken him down in the holding area?
     21   A    I don't recall If he said anything.                                 21   A      I don't remember.
     22   Q    And you say you don't recall what Hickmott did as he was            22    Q     Did you ever see him while he was -- had some visible
     23        seated on the floor?                                                23          injuries on his face such as bruising or anything of
     24   A    I don't recall, other than she provided basic first aid.            24          that nature?
     25         I don't know what her exact duties that she did were.              25   A      Not that I recall.


    13 of 18 sheets                                                     Pag e 43 to 46 of 61                                         03/03/2020 05 : 24 : 10 Pl
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.186 Filed 06/23/20 Page 13 of 16
                                                                            47                                                                            49
      1   Q    Did you ever see him with stitches on his head?                         Q      Do you recall how large the area of blood was?
      2   A    Not that I recall.                                                  2   A      I don't.
      3   Q    When was the next time you actua lly recall seeing Mr.              3   Q      Did you take any photos of it?
      4        Burnett?                                                            4   A      No.
      5   A    The only time I can accurately say that I've seen him               5   Q      Did anyone wh o you talked to about it ever indicate,
      6        since then or after that incident was at a separate                 6          yeah , I was the one who cleaned it up, or I cleaned it
      7        incarceration, 'cause he was in our jail within the last            7          up , anything of that nature?
      8        six to eight months I believe for a separate arrest.                8   A      Not that I recall.
      9   Q    Do you recall what he was in jail for then?                         9   Q      Did you get any blood on your uniform or your body as a
     10   A    I believe resisting arrest and possibly home invasion.             10          result of taking Mr. Burnett down and its aftermath?
     11   Q    Did you ever talk to him during that period of                     11   A      No.
     12        incarceration?                                                     12   Q      Are you okay?
     13   A    Not that I recall.                                                 13   A      Yeah, I'm okay.
     14   Q    So he didn't ever say anything to you about th e incident          14   Q      Okay. Did you ever hear any comments from any of the
     15        on January 12th?                                                   15          inmates in the jail, either at the time he was taken
     16   A    No, he did not.                                                    16          down or afterwards, as he was laying on the floor?
     17   Q    Did you attempt to engage him at any time in                       17   A      No.
     18        conversation?                                                      18   Q      Were any inmates in an area where they would have been
     19   A    No.                                                                19          able to see where Mr. Burnett was on the floor?
     20   Q    When you saw him then , did he still have any injuries on          20   A      No. I believe Mr. Burnett was the only inmate in that
     21        his face?                                                          21          room at the time.
     22   A    I did not see any kind of injuries.                                22   Q      So the people who had been arraigned were already out of
     23   Q    Did you notice a scar on his head from where he had been           23          the area?
     24        wounded when you took him down?                                    24   A      Correct.
     25   A    No.                                                                25   Q      Did you hear any comments by any of the inmates


                                                                            48                                                                            50
          Q    Did yo u ever notice a scar on his head from that?                             later --
      2   A    Not that I recall.                                                  2   A      No.
      3   Q    Did you ever attempt to talk to Ann Niemi about what she            3   Q      (Continuing ) -- about the incident?
      4        had seen , if anything , as you took him down?                      4                       (Deposition Exhibit No. 1 marked)
      5   A    I don't recall having any conversations with Ann Niemi              5    BY MR. PIPER :
      6        about that specific incident.                                       6   Q      I'm showing you what's been marked as Exhibit 1 and ask
      7   Q    Did you attempt to talk to Officer Tessar at any time               7          if you can identify this form.
      8        about wh at he had seen , if anything , as you were taking          8   A      This is a Van Buren County Sheriffs Office Use of Force
      9        him down?                                                           9          Report form.
     10   A    Not that I recall.                                                 10   Q      Who prepared th is?
     11   Q    Do you -- Based on where Tessa r was and the direction he          11   A      I did.
     12        was facing at the time you took him down, do you believe           12   Q      What was the purpose of preparing this?
     13        that Officer Tessar would have witnessed what you did?             13   A      Because I was involved in a use of force situation with
     14   A    I don't know if he did or not based on where he was at.            14          Mr. Burnett
     15   Q    Okay. Did you ever ask him?                                        15   Q      Okay. When you prepared this, there's something typed
     16   A    I don't think so.                                                  16          there that sa ys , "Subject requested to speak to menta l
     17   Q    After Mr. Burnett was removed from the area where he had           17          health . Subject possibly under the influence of drugs".
     18        been lying on the floor after you had taken him down ,             18          Why did you make the comment about drugs?
     19        did you participate in cleaning the area in any way?               19   A      I didn't know Mr. Burnett, so I didn't know If he had
     20   A    I don't remember if I did or not. I don't believe I                20          underlying mental health issues or if he was upset with
     21        did.                                                               21          the courts and judges due to mental hea lth issues or due
     22   Q    Do you reca ll after Mr. Tessar -- excuse me, Mr. Burnett          22          to possible drug usage.
     23        was removed from the area , a pool of blood being on the           23   Q      Okay. And did he ever say anything about being under
     24        floor?                                                             24          the influence of drugs?
     25   A    There was blood on the floor.                                      25   A      Not that I recall.


    03/03/2020 05:24 : 10 PM                                           Pag e 47 to so of 61                                                    14 of 18 shee
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.187 Filed 06/23/20 Page 14 of 16
                                                                         51                                                                            53
          Q     Did you ever ask him if he was under the influence of             1   A     This is my use of force narrative report.
      2        drugs?                                                            2    Q     And what is the difference between this and what we've
      3   A    I don't recall.                                                    3         marked as Exhibit 1?
      4   Q    There's a comment near the top where it says , did the            4    A     We are required to complete both. The one I'm holding
      5        subject complain of injuries? And it says, yes . Then              5         now, Exhibit 2, is where we type our narrative. The
      6         it says , "Stated his head and neck hurt and numbness on         6          other report is more of a fill-in-the-blank type form.
      7        face" . Did he actually say that?                                 7    Q     In this report about two fifths of the way down it
      8   A    I don't recall him saying that.                                   8          states, "I could hear Inmate Burnett yelling at C/O
      9   Q     Did you write that?                                              9          Tessar and implying that he would assault an officer.
     10   A    I believe I did.                                                 10          Inmate Burnett was stating that he was about to freak
     11   Q    Why did you write it if you don 't recall him saying             11          out". Do you recall him actually saying that right now
     12        that?                                                            12          or not?
     13   A    It was over two years ago, I don't remember if he made a         13    A     After reading the report, yes, I remember writing this.
     14        comment at that point about his head or neck hurting or          14    Q     Do you have a specific recollection of him saying that
     15        numbness on his face.                                            15          right now or --
     16   Q    Would you have put that down if he had not said that?            16    A     Not right now.
     17   A    No.                                                              17    Q     You make reference about halfway down to a "Kalamazoo
     18   Q    So do you believe he must have said that then?                   18          deputy was in the room with C/O Tessar and me". And
     19   A    He may have.                                                     19          then the three of you secured Mr. Burnett's left hand to
     20   Q    Well , would you have put it down if someone else had            20          one handcuff while bolting him to the bench. Do you
     21        reported that to you , that Burnett had said that to             21          recall who that deputy was?
     22        them, even if you hadn 't witnessed it?                          22    A     I don't remember his name.
     23   A    No. I don't know at what point he said that is what I'm          23    Q     You indicate that he said he wanted to see mental
     24        saying.                                                          24          health . Do you recall that specifically at this point
     25   Q    Okay. Why did -- It said , how did the injuries occur?           25          or no?


                                                                         52                                                                            54
      1        And were you the one who wrote, "Subject's head struck                 A     After reading it I do.
      2        the floor when placed on the floor"?                              2    Q     Okay. You also wrote that he stated "that he would
      3   A    Yes.                                                              3          punch another inmate in the face when he goes to general
      4   Q    Why did you use the word placed?                                  4          housing" . Do you recall him saying that at th is point?
      5   A    Because I placed him on the floor. I don't know what              5    A     I don't recall him making that statement, but I wrote
      6        other word I should have used.                                    6          this.
      7   Q    Did you -- You didn't think the word placed was                   7    Q     Okay. All right. Earlier in the deposition I asked you
      8        mislead ing?                                                      8          if he had complai ned about his penis being exposed or
      9   A    No.                                                               9          words to that effect. And you write here that "the
     10   Q    There's a block that says, photographs of injuries, and          10          Velcro on Inmate Burnett's anti-suicide gown was not
     11        the n it's checked no . Why didn't you take any                  11          securing on one side and he complained about this". Do
     12        photographs of the injuries?                                     12          you recall that specifically as we go through this?
     13   A    It's not commonplace for us in the jail to take photos           13    A     No, I don't.
     14        of inmates, other than when they're booked in.                   14    Q     Do you recall -- I'm trying to envision that. How was
     15                    (Deposition Exhibit No . 2 marked)                   15          it not secured on one side, if you remember?
     16   BY MR. PIPER:                                                         16    A     I don't remember.
     17   Q    By the way, did you request any charges against Mr.              17    Q     Do you reca ll him -- if it wasn 't secured on one side,
     18        Burnett as a result of the encounter with you?                   18          if his penis was visible?
     19   A    No.                                                              19    A     No, I don't recall that happening.
     20   Q    Why didn't you request charges against him?                      20    Q     Do you ever recall him making reference to his junk in
     21   A    I didn't feel it was necessary.                                  21          refere nce to his pen is?
     22   Q    Why didn't you feel it was necessary?                            22    A     No.
     23   A    I don't know, I just didn't.                                     23    Q     Do you recall the size of the laceration he had on his
     24   Q    I'm showing you what's been marked as Exhibit 2 and ask          24          forehead?
     25        if you can identify this for me .                                25    A     I don't.


    15 of 18 sheets                                                   Page 51 to 54 of 61                                         03/03/202005:24 : 10      p~
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.188 Filed 06/23/20 Page 15 of 16
                                                                              55                                                                             57
          Q    At the bottom it says, "Deputy Perkins and C/O Tessar                  1   Q      This document indicates that Mr. Burnett indicated he
      2        tra nsported Inmate Burnett to Bronson LakeView''. Do you              2          couldn't remember what happened . Do you recall Mr.
      3        recall Tessar actually going or not?                                   3          Burnett ever saying that?
      4   A    I don't physically recall if he went with th em to the                 4   A      No.
      5        hos pita l or not.                                                     5   Q      It also says , "Officers state no LOC", referring to loss
      6   Q    Did you ever see any medical reports regarding Mr.                     6          of consciousness. Do you recall ever saying that to
      7        Burnett's injury?                                                      7          Miss Hickmott?
      8   A    I believe I did. Either that or I was told by medical                  8   A      I don't recall saying that to her.
      9        staff.                                                                 9   Q      Do you recall any of the officers saying that?
     10                        (Deposition Exhibit No. 3 marked)                     10   A      No.
     11   BY MR . PIPER :                                                            11   Q      Do you recall Mr. Burnett complaining of being numb
     12   Q    I'm showing you what's been marked as Exhibit 3 and ask               12          feeling on the side of his face , on the left side of
     13        if you've ever seen this document before.                             13          face?
     14   A    I don't know if I've seen this or not.                                14   A      I don't recall .
     15   Q    Did you ever talk to any medical staff, other than                    15                       (Deposition Exhibit No. 5 marked)
     16        Hickmott, about what had happened?                                    16    BY MR. PIPER:
     17   A    I don't specifically remember.                                        17   Q      I'm sh owing you what's been marked as Exhibit 5. Have
     18   Q    Do you ever remember talking to anyone , either at the                18          you seen this document before?
     19        hospital or on the phone from someone from the hospital,              19   A      I don't recall ever seeing this.
     20        about Mr. Burnett's injuries?                                         20   Q      Do you recognize whose writing is on the document?
     21   A    No, I don't remember doing that.                                      21   A      No.
     22                       (Deposition Exhibit No. 4 marked)                      22   Q      Did you recognize the signature at the bottom?
     23   BY MR. PIPER:                                                              23   A      No.
     24   Q    Showing you wh at's been marked now as Exhibit 4. Have                24                        (Deposition Exhibit No. 6 marked)
     25        you ever seen that document before?                                   25


                                                                              56                                                                             58
          A    I don't remember seeing this specific document before.                 1    BY MR . PIPER :
      2   Q    Do you know whose writing it is on the document?                       2    Q     Now I'm showing you what's been marked as Exhibit 6.
      3   A    Well, it's signed by Roslyn Hickmott, I believe.                       3          I'm a little confused by some of these policies , so can
      4   Q    Is she an employee of the Van Buren County Sheriff's                   4          you identify this for us?
      5        Department?                                                            5   A      This appears to be Van Buren County Sheriff's Department
      6   A    No.                                                                    6          Non-Lethal Policy.
      7   Q    l/\/ho is she employed by?                                             7    Q     Do you know if this was effective for corrections
      8   A    At that time she was employed by the Van Buren County                  8          officers as of January 12 of 2018?
      9        Health Department. She's currently employed by ACH                     9   A      I believe it was.
     10        Correctional Medical.                                                 1O    Q     Were you required to be familiar with those policies?
     11   Q    l/\/hat's ACA Correctional Medical?                                   11   A      Yes.
     12   A    It's a company that provides our medical staffing here                12                       (Deposition Exhibit No. 7 marked)
     13        at the jail.                                                          13    BY MR. PIPER:
     14   Q    So does she actually work in the jail then?                           14    Q     I'm showing you what's been marked as Exhibit 7 and ask
     15   A    Yes.                                                                  15          if you can identify that document for us .
     16   Q    Do you see her most every day?                                        16   A      It appears to be a Van Buren County Sheriff's Office Use
     17   A    Every couple days I see her. I don't know what her                    17          of Force Policy.
     18        schedule is.                                                          18    Q     Is that a different policy from the one I previously
     19   Q    This document, Exhibit 4 indicates, "laceration left                  19          marked or is that the same one?
     20        side of forehead , approximately one-and-a-half to two                20    A     I'm not sure.
     21        inches". Do you see that?                                             21    Q     Okay. Are you aware of different Use of Force policies
     22   A    Yes.                                                                  22          that were in effect on January 12 of 2018?
     23   Q    Is that consi stent with your recollection as to the size             23    A     I believe there's a Departmental Use of Force Policy and
     24        of the laceration?                                                    24          a Jail Use of Force Policy.
     25   A    I don't remember what the size of the laceration was.                 25    Q     Vlihich one is No. 7?


    03/03/2020 06 :57:41 PM                                                Page 55 to 58 of 61                                                       16 of 18 shee
Case 1:19-cv-00257-HYJ-SJB ECF No. 35-8, PageID.189 Filed 06/23/20 Page 16 of 16
                                                                            59
       1   A     I believe that is a jail one.
       2   Q     All right. And was Exhibit 6 the Department policy?
       3   A     I believe so. I'm not a hundred percent sure.
       4   Q     Okay.
       5                    (Deposition Exhibit No. 8 marked )
       6   BY MR. PIPER:
       7   Q     I'm showing you what's been marked as Exhibit 8 and ask
       8         if you've seen this before.
       9   A    Yes.
      10   Q    And what is this?
      11   A    Van Buren County Sheriff's Office Jail Policy, Use of
      12         Non-Letha l Force.
      13   Q     Okay . Is that a different pol icy than the Use of Force
      14         Policy?
      15   A     I'm not sure.
      16   Q     So let me ask you this . Was there a jail policy for use
      17         of force and another policy for use of non-lethal force?
      18   A    There may have been.
      19   Q     Okay. The policy numbers seem to be different so --
     20         Anyway, do you recall seeing several Use of Force
     21         policies for the jail that you 've reviewed?
     22    A    There's been a couple of them , yes.
     23                      (Deposition Exhibit No. 9 marked)
     24    BY MR. PIPER:
     25    Q    I'm showing you what's been marked as Exhibit 9 and I'd


                                                                            60
                ask if you've ever seen this document before.
       2   A    No, I have not.
       3   Q    Have you ever seen Mr. Burnett looking like that, in any
       4        of those photos?
       5   A    I don't recall.
       6   Q    Okay. For example, the first one on the upper left
       7        appears to show a scar on the upper left side of his
       8        forehead. Do you see that?
       9   A    I see the picture you're talking about with the spot on
      10        the forehead.
      11   Q    Yeah . Have you ever seen him with a spot like that on
      12        his forehead?
     13    A    Not that I recall.
      14   Q    And the one to the right on the top appears to show a
      15        blackening around his left eye . Have you ever seen Mr.
     16         Burnett looking like tha t?
      17   A    No, not that I recall.
     18                MR. PIPER: All right. I appreciate it. I have no
     19         further questions .
     20                MS. HALL: Thank you .
     21                (Whereupon deposition concluded at 2:15 p.m.)
     22
     23                               - - - ooo - - -
     24
     25

     17 of 18 sheets                                                 Page 59 to 60 of 61   03/03/2020 06 :57:41
